Citation Nr: 1739054	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-33 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right upper extremity radiculopathy.

2.  Entitlement to an initial evaluation in excess of 10 percent for actinic keratosis prior to December 8, 2016. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Wulff, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1994 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In the July 2011 rating decision, the RO, in relevant part, granted service connection for actinic keratosis and assigned a noncompensable evaluation effective July 29, 2010.  The RO also denied service connection for cervical spine degenerative joint and disc disease with a right arm condition.  In October 2013, the RO recharacterized the disability as two separate issues- service connection for right upper extremity radiculopathy and service connection for cervical spine degenerative joint and disc disease.  The RO granted service connection for cervical spine degenerative joint and disc disease in an October 2013 rating decision.  The issue of service connection for right upper extremity radiculopathy remained on appeal. 

In an October 2013 rating decision, the RO increased the evaluation assigned for actinic keratosis to 10 percent effective July 29, 2010.  Subsequently, in a March 2017 rating decision, the RO increased the evaluation to 60 percent effective December 8, 2016.  The RO explained that the 60 percent evaluation was the maximum schedular rating available.  Nevertheless, the issue remained in appellate status for the period prior to December 8, 2016, as the maximum schedular rating was not assigned for the entire appeal period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).               

In his December 2013 substantive appeal, the Veteran requested a hearing before the Board; however, he later withdrew his appeal prior to the scheduled hearing. 

The Board notes that the Veteran withdrew his appeal as to the issue of entitlement to service connection for a right knee disorder prior to certification to the Board.  See October 2012 Decision Review Officer hearing transcript, at 1.  As such, that issue is no longer on appeal, and no further consideration is necessary.  See 38 C.F.R. § 20.204(b) (2016).   

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  


FINDING OF FACT

On June 30, 2017, prior to the promulgation of a decision in the appeal, the Board received written correspondence from the Veteran indicating that he wanted to withdraw his appeal with respect to the issues of entitlement to service connection for right upper extremity radiculopathy and entitlement to an increased evaluation for actinic keratosis.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issues of entitlement to service connection for right upper extremity radiculopathy and entitlement to an evaluation in excess of 10 percent for actinic keratosis prior to December 8, 2016.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2016).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or his authorized representative.  Id. 
 
In June 2017, the Veteran submitted a statement indicating that he wanted to withdraw his appeal as to the issues of entitlement to service connection for right upper extremity radiculopathy and entitlement to an increased evaluation for actinic keratosis.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.  


ORDER

The appeal as to the issue of entitlement to service connection for right upper extremity radiculopathy is dismissed.  

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for actinic keratosis prior to December 8, 2016, is dismissed.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


